Exhibit 10.25

CHANGE IN CONTROL AGREEMENT


Change in Control Agreement (this “Agreement”) made as of this ___ day of
_______, 20__, by and between Citrix Systems, Inc. (the “Company”) and
________________ (the “Executive”).




1.Purpose. The Company considers it essential to the best interests of its
stockholders to promote and preserve the continuous employment of key management
personnel. The Board of Directors of the Company (the “Board”), therefore, has
determined that appropriate steps should be taken to provide the Executive with
competitive compensation and benefits arrangements upon a Change in Control (as
defined in Section 2 hereof). Nothing in this Agreement shall be construed as
creating an express or implied contract of employment; and, except as otherwise
agreed in writing between the Executive and the Company, the Executive shall not
have any right to be retained in the employ of the Company.
 
2.     Change in Control. A “Change in Control” shall be deemed to have occurred
upon the occurrence of any one of the following events:
 
(a)    any “Person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended and in effect from time to time (the
“Exchange Act”) (other than the Company, any of its subsidiaries, or any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any of its subsidiaries),
together with all “affiliates” and “associates” (as such terms are defined in
Rule 12b-2 under the Exchange Act) of such person, shall become the “beneficial
owner” (as such term is defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30 percent or more of
the combined voting power of the Company’s then outstanding securities having
the right to vote in an election of the Company’s Board (“Voting Securities”)
(in such case other than as a result of an acquisition of securities directly
from the Company); or
(b)    the consummation of a consolidation, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company in a
single transaction or series of related transactions (a “Corporate
Transaction”); excluding, however, a Corporate Transaction in which the
stockholders of the Company immediately prior to the Corporate Transaction,
would, immediately after the Corporate Transaction, beneficially own (as such
term is defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
shares representing in the aggregate more than 50 percent of the voting shares
of the corporation issuing cash or securities in the Corporate Transaction (or
of its ultimate parent corporation, if any); or



1

--------------------------------------------------------------------------------




(c)    persons who, as of the date hereof, constitute the Company’s Board (the
“Incumbent Directors”) cease for any reason, including, without limitation, as a
result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority of the Board, provided that any person becoming a
director of the Company subsequent to the date hereof shall be considered an
Incumbent Director if such person’s election was approved by or such person was
nominated for election by either (A) a vote of at least a majority of the
Incumbent Directors or (B) a vote of at least a majority of the Incumbent
Directors who are members of a nominating committee comprised, in the majority,
of Incumbent Directors; but provided further, that any such person whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of members of the Board or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board, including by reason of agreement intended to avoid or settle any
such actual or threatened contest or solicitation, shall not be considered an
Incumbent Director; or
 
(d)    any other acquisition of the business of the Company in which a majority
of the Board votes in favor of a decision that a Change in Control has occurred
within the meaning of this Agreement; or
 
(e)    the approval by the Company’s stockholders of any plan or proposal for
the liquidation or dissolution of the Company.
 
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (a) solely as the result of an
acquisition of securities by the Company that, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of shares
of Voting Securities beneficially owned by any person to 30 percent or more of
the combined voting power of all then outstanding Voting Securities; provided,
however, that if any person referred to in this sentence shall thereafter become
the beneficial owner of any additional shares of Voting Securities (other than
pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from the Company) and immediately
thereafter beneficially owns 30 percent or more of the combined voting power of
all then outstanding Voting Securities, then a “Change in Control” shall be
deemed to have occurred for purposes of the foregoing clause (a).
 
3.    Terminating Event. A “Terminating Event” shall mean any of the events
provided in this Section 3:
 
(a)    Termination by the Company. Termination by the Company of the employment
of the Executive with the Company for any reason other than for



2

--------------------------------------------------------------------------------




Cause, Disability or death. For purposes of this Agreement, “Cause” shall mean a
termination of the Executive’s employment which is a result of:
(i)    a felony conviction; or
(ii)    willful disclosure of material trade secrets or other material
confidential information related to the business of the Company and its
subsidiaries or affiliates; or
(iii)    willful and continued failure substantially to perform the Executive’s
same duties with the Company as in existence prior to the Change in Control
(other than any such failure resulting from the Executive’s incapacity due to
physical or mental illness) after a written demand for substantial performance
is delivered to the Executive by the Board, which demand identifies the specific
actions which the Board believes constitute willful and continued failure
substantially to perform the Executive’s duties, and which performance is not
substantially corrected by the Executive within ten (10) days of receipt of such
demand; or
(iv)    willful and knowing participation in releasing false or materially
misleading financial statements or submission of a false certification to the
Securities and Exchange Commission.
A Terminating Event shall not be deemed to have occurred pursuant to this
Section 3(a) solely as a result of the Executive’s being an employee of any
direct or indirect successor to the business or assets of the Company. For
purposes of clauses (ii), (iii) and (iv) hereof, no act, or failure to act, on
the Executive’s part shall be deemed “willful” unless done, or omitted to be
done, by the Executive without reasonable belief that the Executive’s act, or
failure to act, was in the best interests of the Company and its subsidiaries
and affiliates. Notwithstanding the foregoing, the Executive shall not be deemed
to have been terminated for Cause unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of a majority of the entire membership of the Board at a
meeting of the Board called and held for such purpose (after reasonable notice
to the Executive and an opportunity for the Executive, together with his or her
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board the Executive was guilty of conduct set forth above in clause (i),
(ii), (iii) or (iv) of this section and specifying the particulars thereof in
detail.


For purposes hereof, the Executive will be considered to have a “Disability” if,
as a result of the Executive’s incapacity due to physical or mental illness, the
Executive shall have been absent from his or her duties to the Company on a
full-time basis for 180 calendar days in the aggregate in any 12 month period.
For purposes of clarification only, a termination by the Company of the
employment of the Executive with the Company for Cause shall not be deemed to be
a Terminating Event.





3

--------------------------------------------------------------------------------




(b)    Termination by the Executive for Good Reason. Termination by the
Executive of the Executive’s employment with the Company for Good Reason. For
purposes of this Agreement, “Good Reason” shall mean the occurrence of any of
the following events:
 
(i)    an adverse change, not consented to by the Executive, in the nature or
scope of the Executive’s responsibilities, authorities, powers, functions or
duties from the responsibilities, authorities, powers, functions or duties
exercised by the Executive immediately prior to the Change in Control; or
(ii)    a reduction in the Executive’s annual base salary or Target Bonus, each
as in effect on the date hereof or as the same may be increased from time to
time hereafter, except for across-the-board reductions of annual base salary
similarly affecting all executive officers of the Company; or
(iii)    the relocation of the Company’s offices at which the Executive is
principally employed immediately prior to the date of a Change in Control (the
“Current Offices”) to any other location more than 35 miles from the Current
Offices, or the requirement by the Company for the Executive to be based more
than 35 miles away from the Current Offices, except for required travel on the
Company’s business to an extent substantially consistent with the Executive’s
business travel obligations immediately prior to the Change in Control; or
 
(iv)     the failure by the Company to obtain an effective agreement from any
successor to assume and agree to perform this Agreement, as required by Section
19; or
 
(v)    the failure by the Company to provide benefits reasonably comparable to
those in effect immediately prior to the Change in Control.
 
For purposes of this Agreement, “Target Bonus” shall mean the Executive’s cash
incentive compensation target for the applicable fiscal period, calculated as
though the Company and the Executive achieved, as of the applicable measurement
date, the Company’s financial targets and the Executive’s financial targets and
individual goals, each at the 100 percent level.
 
4.    Change in Control Payment. In the event a Terminating Event occurs within
12 months after a Change in Control, the following shall occur:
 



4

--------------------------------------------------------------------------------




(a)    the Company shall pay to the Executive an amount equal to one and a half
times the sum of (i) the Executive’s annual base salary in effect on the date of
the Terminating Event (or the Executive’s annual base salary in effect
immediately prior to the Change in Control, if higher) and (ii) the Executive’s
Target Bonus as in effect on the date of the Terminating Event (or the
Executive’s Target Bonus in effect immediately prior to the Change in Control,
if higher), payable in one lump-sum payment no later than three days following
the Date of Termination;
(b)    the Company shall continue to provide to the Executive certain benefits,
including without limitation health, dental and life insurance benefits, on the
same terms and conditions as though the Executive had remained an active
employee for 18 months, except that all costs and insurance premiums shall be
paid by the Company;
(c)     the Company shall provide COBRA benefits to the Executive following the
end of the period referred to in Section 4(b), such benefits to be determined as
though the Executive’s employment had terminated at the end of such period;
 
(d)    the Company shall pay to the Executive all reasonable legal and
arbitration fees and expenses incurred by the Executive in obtaining or
enforcing any right or benefit provided by this Agreement, except in cases
involving frivolous or bad faith litigation initiated by the Executive; and
(e)    Notwithstanding anything to the contrary in any applicable option
agreement or stock-based award agreement, upon a Terminating Event, all
outstanding stock options and other stock-based awards granted to the Executive
by the Company, including but not limited to restricted stock and restricted
stock units, shall immediately accelerate and become exercisable or
non-forfeitable as of the effective date of such Terminating Event; provided,
however, with respect to stock-based awards with performance vesting with
respect to which the number of options, units or shares, as the case may be, has
not been determined, the performance criteria set forth in the award agreement
will be deemed to be 100 percent attained, and 100 percent of the base number of
such options, units or shares, as the case may be, shall become fully vested and
non-forfeitable; provided further that, notwithstanding the foregoing, this
Agreement shall not apply to any equity award to the Executive under a Long Term
Incentive Agreement except to the extent expressly set forth therein and that,
upon a Terminating Event, each such award shall be treated in the manner set
forth in the Long Term Incentive Agreement governing such award. The Executive
shall also be entitled to any other rights and benefits with respect to
stock-based awards to the extent and upon the terms provided in the award
agreement, plan or other instrument attendant thereto pursuant to which such
stock-based awards were granted.
 



5

--------------------------------------------------------------------------------




5.    Additional Limitation.
(a)Anything in this Agreement to the contrary notwithstanding, in the event that
any compensation, payment or distribution by the Company to or for the benefit
of the Executive, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (the “Severance Payments”),
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), the following provisions shall
apply:
(i)    If the Severance Payments, reduced by the sum of (A) the Excise Tax and
(B) the total of the federal, state, and local income and employment taxes
payable by the Executive on the amount of the Severance Payments which are in
excess of the Threshold Amount, are greater than or equal to the Threshold
Amount, the Executive shall be entitled to the full benefits payable under this
Agreement.
(ii)    If the Threshold Amount is less than (x) the Severance Payments, but
greater than (y) the Severance Payments reduced by the sum of (A) the Excise Tax
and (B) the total of the federal, state, and local income and employment taxes
on the amount of the Severance Payments which are in excess of the Threshold
Amount, then the benefits payable under this Agreement shall be reduced (but not
below zero) to the extent necessary so that the sum of all Severance Payments
shall not exceed the Threshold Amount. In such event, the Severance Payments
shall be reduced in the following order: (1) cash payments not subject to
Section 409A of the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments and acceleration; and (4) non-cash forms of benefits.
To the extent any payment is to be made over time, then the payments shall be
reduced in reverse chronological order.
(b)For the purposes of this Section 5, “Threshold Amount” shall mean three times
the Executive’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by the Executive with respect to such excise
tax.
(c)The determination as to which of the alternative provisions of Section 5(a)
above shall apply to the Executive shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the Date of Termination, if applicable, or at such
earlier time as is reasonably requested by the Company or the Executive. For
purposes of determining which of the alternative provisions of Section 5(a)
above shall apply,



6

--------------------------------------------------------------------------------




the Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation applicable to individuals for the
calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in the state
and locality of the Executive’s residence on the Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes. Any determination by the Accounting Firm shall be
binding upon the Company and the Executive.
 
6.     Executive’s Covenant. The Executive has entered into a Non-Solicitation,
Non-Compete and Confidentiality and Employee Non-Disclosure Agreement with the
Company dated as of (the “Non-Compete Agreement”), which is incorporated herein
by reference and survives the termination or expiration of this Agreement. In
consideration of the benefits received under this Agreement, the Executive
hereby reconfirms his or her obligations under the Non-Compete Agreement in all
respects.
 
7.     Term. This Agreement shall take effect on the date first set forth above
and shall terminate upon the earliest of (a) the termination by the Company of
the employment of the Executive for Cause or the failure by the Executive to
perform his or her full-time duties with the Company by reason of his or her
death or Disability, (b) the resignation or termination of the Executive’s
employment for any reason prior to a Change in Control, (c) the determination,
prior to the earlier of (i) a Change in Control or (ii) the Company’s entering
into a definitive agreement for a Corporate Transaction that if consummated
would constitute a Change in Control, that the Executive is no longer an
“officer” as such term is defined in Rule 16a‑1(f) under the Exchange Act as a
result of a change in the nature or scope of the Executive’s responsibilities,
authorities, powers, functions or duties, (d) the termination of the Executive’s
employment with the Company after a Change in Control for any reason other than
the occurrence of a Terminating Event, or (e) the date which is 18 months and
one day after a Change in Control if the Executive is still employed by the
Company.
8.    Withholding. All payments made by the Company under this Agreement shall
be net of any tax or other amounts required to be withheld by the Company under
applicable law.
9.    Notice and Date of Termination; Disputes; Etc.
(a)    Notice of Termination. After a Change in Control and during the term of
this Agreement, any purported termination of the Executive’s employment (other
than by reason of death) shall be communicated by written Notice of Termination
from one party hereto to the other party hereto in accordance with this Section
9. For purposes of this Agreement, a “Notice of Termination” shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon and the Date of Termination.



7

--------------------------------------------------------------------------------




(b)    Date of Termination. “Date of Termination,” with respect to any purported
termination of the Executive’s employment after a Change in Control and during
the term of this Agreement, shall mean the date specified in the Notice of
Termination. In the case of a termination by the Company other than a
termination for Cause (which may be effective immediately), the Date of
Termination shall not be less than 30 days after the Notice of Termination is
given. In the case of a termination by the Executive, the Date of Termination
shall not be less than 15 days from the date such Notice of Termination is
given. Notwithstanding the foregoing, in the event that the Executive gives a
Notice of Termination to the Company, the Company may unilaterally accelerate
the Date of Termination and such acceleration shall not result in a “Termination
by the Company” for purposes of this Agreement.
(c)    No Mitigation. The Company agrees that, if the Executive’s employment by
the Company is terminated during the term of this Agreement, the Executive is
not required to seek other employment or to attempt in any way to reduce any
amounts payable to the Executive by the Company pursuant to Section 4 hereof.
Further, the amount of any payment provided for in this Agreement shall not be
reduced by any compensation earned by the Executive as the result of employment
by another employer, by retirement benefits, by offset against any amount
claimed to be owed by the Executive to the Company or otherwise.
(d)    Settlement and Arbitration of Disputes. Any controversy or claim arising
out of or relating to this Agreement or the breach thereof shall be settled
exclusively by arbitration in accordance with the laws of the State of Delaware
by three arbitrators, one of whom shall be appointed by the Company, one by the
Executive and the third by the first two arbitrators. If the first two
arbitrators cannot agree on the appointment of a third arbitrator, then the
third arbitrator shall be appointed by the American Arbitration Association in
the City of Fort Lauderdale. Such arbitration shall be conducted in the City of
Fort Lauderdale in accordance with the rules of the American Arbitration
Association for commercial arbitrations, except with respect to the selection of
arbitrators which shall be as provided in this Section 9(d). Judgment upon the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.
10.    Successor to Executive. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after a Terminating Event but prior to the completion by the
Company of all payments due him under Section 4 of this Agreement, the Company
shall continue such payments to the Executive’s beneficiary designated in
writing to the Company prior to his or her death (or to his or her estate, if
the Executive fails to make such designation).
11.    Enforceability. If any portion or provision of this Agreement shall to
any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in



8

--------------------------------------------------------------------------------




circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.
12.    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
13.    Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by registered or certified mail, postage prepaid, to the Executive at
the last address the Executive has filed in writing with the Company, or to the
Company at its main office, attention of the Board.
14.    Effect on Other Plans. An election by the Executive to resign after a
Change in Control under the provisions of this Agreement shall not be deemed a
voluntary termination of employment by the Executive for the purpose of
interpreting the provisions of any of the Company’s benefit plans, programs or
policies. Nothing in this Agreement shall be construed to limit the rights of
the Executive under the Company’s benefit plans, programs or policies except
that the Executive shall have no rights to any severance benefits under any
Company severance pay plan.
15.    No Offset. The Company’s obligation to make the payments provided for in
this Agreement and otherwise perform its obligations hereunder shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company or any of its
Affiliates may have against the Executive or others whether by reason of the
Executive’s breach of this Agreement, subsequent employment of the Executive, or
otherwise.
16.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes in all
respects all prior agreements between the parties concerning such subject
matter.
17.    Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.
18.    Governing Law. This contract shall be construed under and be governed in
all respects by the laws of the State of Delaware, without giving effect to such
state’s conflicts of laws principles.
19.    Obligations of Successors. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company to expressly
assume and agree to



9

--------------------------------------------------------------------------------




perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.
20.    Section 409A.
(a)    Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s “separation from service” within the meaning of Section
409A of the Code, the Company determines that the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that the Executive becomes entitled to under
this Agreement would be considered deferred compensation subject to the 20
percent additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, such payment
shall not be payable and such benefit shall not be provided until the date that
is the earlier of (A) six months and one day after the Executive’s separation
from service, or (B) the Executive’s death; provided, however, that in the case
of benefits, the Executive may elect to pay for the costs of such benefits
during such delay period in exchange for reimbursement of such costs after the
end of the delay period. Any such delayed cash payment shall earn interest at an
annual rate equal to the applicable federal short-term rate published by the
Internal Revenue Service for the month in which the date of separation from
service occurs, from such date of separation from service until the payment.
(b)    The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.
(c)    To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A‑1(h).
(d)    The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.



10

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company by its duly authorized officer, and by the Executive, as of the date
first above written.


CITRIX SYSTEMS, INC.




By:    
Name:
Title:






        
Name of Executive:
Title:







11